PER CURIAM.
This appeal by the plaintiff is from a summary final judgment for the defendants. We reverse upon a holding that it *719does not appear as a matter of law that the defendants are entitled to a judgment. See Harrison v. McCourtney, 148 So.2d 53, 55 (Fla. 2d DCA 1962).
It is unclear from the complaint whether the plaintiff is attempting to allege a cause of action for malicious prosecution or false imprisonment, but lack of clarity is not a basis for summary judgment. We simply hold that it does not conclusively appear that the facts brought before the trial judge were sufficiently settled and crystallized so that it can be said that the plaintiff does not have a cause of action. Cf. Bess v. 17545 Collins Avenue, Inc., 98 So.2d 490, 492 (Fla.1957). Accordingly, the summary final judgment is reversed and the cause remanded for further proceedings.
Reversed.